Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Legends Landscapes, LLC, Appellant                   Appeal from the 241st District Court of
                                                     Smith County, Texas (Tr. Ct. No.
No. 06-13-00129-CV        v.                         130214C). Opinion delivered by Justice
                                                     Carter, Chief Justice Morriss and Justice
Thomas Brown d/b/a B&B Construction,                 Moseley participating.
Appellee



       As stated in the Court’s opinion of this date, we find reversible error in the judgment of
the court below. Therefore, we reverse the judgment of the trial court and remand the cause for
further proceedings.
       We further order that the appellee, Thomas Brown d/b/a B&B Construction, pay all costs
of this appeal.


                                                     RENDERED MARCH 27, 2014
                                                     BY ORDER OF THE COURT
                                                     JOSH R. MORRISS, III
                                                     CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk